OPINION OF THE COURT
This is a disciplinary case in which the respondent is charged with unprofessional and unethical conduct calculated to bring the Bench and Bar into disrepute.
We are not disposed to detail all the facts in this case. Respondent was charged with a statement of facts which display gross neglect of a legal matter entrusted to respondent, wilful refusal to respond to communications from his client and to communicate in any way with the client regarding the nature and extent of his activities upon behalf of his client. The respondent did not respond to the charges or enter a defense. The Board of Governors recommended a suspension of two years from the practice of law.
We have independently reviewed the record and adopt the conclusions of the Board of Governors and the recommended penalty. In making this decision we take into account Kentucky Bar Association v. Reed, Ky., 623 S.W.2d 228 (1981), where respondent was suspended from the practice of law for a period of one year. This continuing pattern of misconduct constitutes unprofessional and unethical conduct calculated to bring the Bench and Bar into disrepute.
Accordingly the respondent is suspended from the practice of law in this Commonwealth for a period of two years, the time to run consecutively with the present suspension. The respondent is further ordered to pay the cost of this proceeding. Respondent is further directed to comply with the provisions of SCR 3.390.
PALMORE, C. J., and AKER, O’HARA, STEPHENS, STEPHENSON and STERN-BERG, JJ., sitting.
All concur.
CLAYTON, J., not sitting.